DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/22/202 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein with regard to SG 71559 (for which only the certificate of grant appears to have been provided but not the foreign patent document or translation); the non patent literature entitled, “Active Wound Drainage” (Yusupov) and the non patent literature entitled, “Irrigation Treatment of Leg Ulcers” (Svedman) has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a binding layer” in claim 1, “a binding material” in claims 1 and 22.
Claim limitation “a binding layer” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “layer” as a substitute for means coupled with functional language “binding” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Claim limitation “a binding material” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “material” as a substitute for means coupled with functional language “binding” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “a binding layer” described in the specification includes “a mesh” that reduces or prevents the spread of microorganism growth, [0054]; a sheet or layer which may include fibers coated with a material having a high affinity for bacterial and proteins, [0055]; a sheet with a material that demonstrates bacterial binding and protein binding properties, ([0084]; the binding material is DACC, [0087]; the binding material is hydrophobic [0058]).
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “a binding material” described in the specification includes that the binding material is DACC, [0087]; the binding material is hydrophobic [0058]; a binding material having bacterial-binding properties, [0053]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “super-absorbent” in claim 16 is a relative term which renders the claim indefinite. The term “super-absorbent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the term “super-absorbent” will be interpreted as absorbent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0330224) in view of Robinson (US 2016/0015571) .
Regarding claim 1, Albert discloses an apparatus 1501 (negative pressure wound treatment system 1501, [0152], first embodiment of Figs. 15A-D for treating a tissue site ([0152]), comprising: a dressing 1520 (applicator 1520, [0152] and wound packing material and drape [not labeled], [0160]; applicator 1520 sealed to the drape, [0160]; see annotated Figs. 15A and 15B below) 


    PNG
    media_image1.png
    673
    789
    media_image1.png
    Greyscale





and a bridge 1502 ([0152], see annotated Figs. 15A and 15B above) comprising a first end adapted to be fluidly coupled to the dressing ([0152], connector 1504 embedded in lower channel layer 1516 of applicator 1520 permits a fluid connector to be connected to it to permit wound exudate to be suctioned away from the wound and for negative pressure to apply, [0153], annotated Figs. 15A and 15B) and a second end (annotated Figs. 15A and 15B), the bridge further comprising: a first sealing layer 1510 (upper layer 1510, [0153]) and a second sealing layer 1518 (lower layer 1518, [0153]; upper layer 1510 is attached to the lower layer so as to form a fluid-tight seal, [0153]) extending along a length of the bridge (annotated Figs. 15A and 15B) and defining an internal volume ([0153]; there is an internal volume is between sealed upper layer 1510 and lower layer 1518 in which other layers 1512, 1514, 1516 are disposed, see Fig. 15A and Fig. 15B), a first manifold layer 1512 (upper channel layer 1512, [0152]; Applicant’s specification at [0033] defines manifold as “any substance or structure providing a plurality of pathways adapted to collect or distribute fluid across a tissue site under pressure; and an example of a manifold is porous foam, Applicant’s specification , [0034]; materials that are selected for layers 1512 and 1516 are suited to channeling wound exudate away from the wound and for transmitting negative pressure and/or vented air to the wound site, [0152; layers 1512 and 1516 may comprise a porous material such as open-cell foams; thus the layers 1512 and 1516 are each a manifold per Applicant’s definition and example) disposed within the internal volume, ([0152], Figs. 15A and 15B), a second manifold layer 1516 (lower channel layer 1516, [0152]; materials that are selected for layers 1512 and 1516 are suited to channeling wound exudate away from the wound and for transmitting negative pressure and/or vented air to the wound site, [0152]; layers 1512 and 1516 may comprise a porous material such as open-cell foams; thus the layers 1512 and 1516 are each a manifold [per Applicant’s definition in Applicant’s specification [0034] and example [0034]) disposed within the internal volume ([0152], Figs. 15A and 15B), and a layer 1514 (intermediate layer,[0152], [0153]) positioned between the first manifold layer and the second manifold layer ([0153], Fig. 15B).
	Albert does not disclose a binding layer comprising a binding material.
	Robinson teaches an analogous apparatus 100 (reduced pressure system 100, Fig. 1) for treating a tissue site ([0023]) comprising an analogous first sealing layer 132 (sealing member 132, [[0045]) for fluidic coupling ([0045]) defining an internal volume 133 (sealed space 133, [0045]), an analogous first manifold layer 118 (porous member 118, [0026]; for example foam, [0026]; Fig. 8) within the internal volume ([0047]), an analogous second manifold layer 118 (porous member 118, [0026]; for example foam, [0026]; Fig. 8) within the internal volume ([0047]) and a binding layer comprising a binding material (other layers may be included on the porous member 118 such as hydrophobic materials, [0026]) positioned between the first manifold layer and the second manifold layer (it is implicit that if lower layer 118 includes other layers on it that the other layers are between the lower layer 118 and the upper layer 118 of Fig. 8).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the layer positioned between the first manifold layer and the second manifold layer of Albert is a binding layer comprising a binding material, as taught by Robinson, in order to provide an improved apparatus for treating tissue site that is suited to a particular biological application (Robinson, [0026]).
Regarding claim 2, Albert in view of Robinson discloses the invention as described above and further discloses an interface 1504 (connector 1504, Albert [0153]) adapted to be fluidly coupled to the second end of the bridge (Fig. 15A, Albert [0153]).
Regarding claim 8, Albert in view of Robinson discloses the invention as described above and further discloses wherein the first manifold layer comprises a non-woven material (layers 1512 and 1516 may be comprised of a non-woven fabric, Albert, [0152]).
Regarding claim 9, Albert in view of Robinson discloses the invention as described above and further discloses wherein the first manifold layer comprises an open-celled polyurethane foam (Albert [0152]).
Regarding claim 11, Albert (in a first embodiment of Figs. 15A-D) in view of Robinson discloses the invention as described above and further discloses wherein the first sealing layer comprises a polyurethane (Albert [0152]).
Albert (in a first embodiment of Figs. 15A-15D) in view of Robinson does not explicitly discloses that the first sealing layer is a film.
Albert in a second embodiment of Figs. 16A-B teaches an analogous apparatus for teaching a tissue site 1601 (wound treatment system 1601) having an analogous first sealing layer 1603 (top layer1603 seen in Fig. 16A; top layer attached to bottom layer 1607, [0162]) and an analogous second sealing layer 1607 (bottom layer 1607, [0162]) where the first sealing layer is a film (Albert Fig. 16A recites on figure that “laminar film construction allows device to be very thin and conformable).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first sealing layer of the apparatus for treating a tissue site of Albert in a first embodiment (Figs. 15A-15D) in view of Robinson comprises a film, as taught by Albert in a second embodiment (Figs. 16A-B), in order to provide an improved apparatus for treating a tissue site that allows the device to be very thin and conformable (Albert, Fig. 16A).
Regarding claim 12, Albert in a first embodiment (Figs. 15A-D) in view of Robinson and in further view of Albert in a second embodiment (Figs. 16A-B) discloses the invention as described above and further discloses  wherein the second sealing layer 1518 comprises a polyurethane  (layer 1518 is for example polyurethane, Albert [0152]).
Albert (in a first embodiment of Figs. 15A-15D) in view of Robinson does not explicitly discloses that the second sealing layer is a film.
Albert in a second embodiment of Figs. 16A-B teaches an analogous apparatus for teaching a tissue site 1601 (wound treatment system 1601) having an analogous first sealing layer 1603 (top  layer1603 seen in Fig. 16A; top layer attached to bottom layer 1607, [0162]) and an analogous second sealing layer 1607 (bottom layer 1607, [0162]) where the second sealing layer is a film (Albert Fig. 16A recites on figure that “laminar film construction allows device to be very thin and conformable).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second sealing layer of the apparatus for treating a tissue site of Albert  in a first embodiment (Figs. 15A-15D) in view of Robinson comprises a film, as taught by Albert in a second embodiment (Figs. 16A-B) in order to provide an improved apparatus for treating a tissue site that allows the device to be very thin and conformable (Albert, Fig. 16A).
Regarding claim 13, Albert in a first embodiment (Figs. 15A-D) in view of Robinson and in further view of Albert in a second embodiment (Figs. 16A-B) discloses the invention as described above and further discloses wherein the first sealing layer 1510 comprises an adhesive-coated polyurethane the first sealing layer comprises a polyurethane  (layer 1510 is for example polyurethane, Albert [0152]; upper layer 1510 is attached with adhesives to bottom layer 1518, Albert [0153]).
Albert (in a first embodiment of Figs. 15A-15D) in view of Robinson does not explicitly discloses that the first sealing layer is a film.
Albert in a second embodiment of Figs. 16A-B teaches an analogous apparatus for teaching a tissue site 1601 (wound treatment system 1601) having an analogous first sealing layer 1603 (top layer1603 seen in Fig. 16A; top layer attached to bottom layer 1607, [0162]) and an analogous second sealing layer 1607 (bottom layer 1607, [0162]) where the first sealing layer is a film (Albert Fig. 16A recites on figure that “laminar film construction allows device to be very thin and conformable).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first sealing layer of the apparatus for treating a tissue site of Albert in a first embodiment (Figs. 15A-15D) in view of Robinson and in further view of Albert in a second embodiment (Fig. 16A, 16B) comprises a film, as taught by Albert in a second embodiment of Figs. 16A-B, in order to provide an improved apparatus for treating a tissue site that allows the device to be very thin and conformable (Albert, Fig. 16A).
Regarding claim 17, Albert in view of Robinson discloses the invention as described above and further discloses further comprising a negative-pressure source 731 (source of negative pressure 731,Albert [0152])adapted to be fluidly connected to the bridge through the interface (Albert, [0153]).
Claim(s) 3 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0330224) in view of Robinson (US 2016/0015571) and in further view of Smith (US 2010/0160853).
Regarding claim 3, Albert in view of Robinson discloses the invention as described above.
Albert in view of Robinson does not disclose wherein the binding material comprises dialkyl carbamoyl chloride (DACC).
Smith teaches an analogous apparatus for treating a  tissue site (Fig. 1, [0041]) comprising an analogous binding layer 6 (Sorbact pad 6, [0041]) comprising a binding material that comprises dialkyl carbamoyl chloride (DACC) ([0036]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the binding material of the binding layer of the apparatus for treating a tissue site of Albert in view of Robinson comprises dialkyl carbamoyl chloride (DACC), as taught by Smith, in order to provide an improved apparatus for treating a tissue site that has a strong hydrophobic property and that facilitates pathogenic microorganisms adhering through hydrophobic interaction (Smith, [0036]).
Regarding claim 14, Albert in view of Robinson discloses the invention as described above.
Albert in view of Robinson does not disclose wherein the binding material comprises fibers coated with dialkyl carbamoyl chloride (DACC).
Smith teaches an analogous apparatus for treating a  tissue site (Fig. 1, [0041]) comprising an analogous binding layer 6 (Sorbact pad 6, [0041]) comprising a binding material that comprises fibers coated with dialkyl carbamoyl chloride (DACC) (pad 6 [binding layer] includes physiologically innocuous material containing a woven or non woven hydrophilic fabric, Smith [0036]; it is inherent that fabric comprises fibers; pad [including fibers] is treated with dialkyl carbamoyl chloride (DACC) ([0036]; thus fibers are coated).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the binding material of the apparatus for treating a tissue site of Albert in view of Robinson comprises fibers coated with dialkyl carbamoyl chloride (DACC) as taught by Smith, in order to provide an improved apparatus for treating a tissue site that facilitates adhesion of pathogenic microorganisms (Smith, [0036]).
Regarding claim 15, Albert in view of Robinson discloses the invention as described above.
Albert in view of Robinson does not disclose wherein the binding material comprises fibers coated with a hydrophobic coating.
Smith teaches an analogous apparatus for treating a  tissue site (Fig. 1, [0041]) comprising an analogous binding layer 6 (Sorbact pad 6, [0041]) comprising a binding material that comprises fibers coated with a hydrophobic coating (pad 6 [binding layer] includes physiologically innocuous material containing a woven or non woven hydrophilic fabric, Smith [0036]; it is inherent that fabric comprises fibers; pad [including fibers] is treated with dialkyl carbamoyl chloride (DACC) which has a strong hydrophobic property, [0036]; thus fibers are coated with a hydrophobic coating).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the binding material of the apparatus for treating a tissue site of Albert in view of Robinson comprises fibers coated with a hydrophobic coating as taught by Smith, in order to provide an improved apparatus for treating a tissue site that facilitates adhesion of pathogenic microorganisms (Smith, [0036]).
Claim(s) 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0330224) in view of Robinson (US 2016/0015571) and in further view of Locke (US 2015/0245950).
Regarding claim 4, Albert in view of Robinson discloses the invention as described above and further discloses wherein the dressing further comprises: a first layer 1530 (flexible layer 1530, Albert [0157]; Figs. 15A-15D) comprising a tissue interface  ([0157]; Figs. 15A-15D).
Albert in view of Robinson does not disclose a second layer comprising a manifold material having a first surface adjacent the first layer and a second surface; and a third layer comprising a polymer drape positioned adjacent to the second surface of the second layer.
	Locke teaches an analogous apparatus 102 for treating a tissue site (Fig. 2, [0025]) comprising an analogous dressing 124 comprising an analogous first layer 132 (base layer 132 [0037]; see annotated Fig. 4A below)
	 

    PNG
    media_image2.png
    544
    522
    media_image2.png
    Greyscale


comprising a tissue interface ([0037],[0038]), a second layer 144 (fluid management assembly 144, [0031]; annotated Fig. 4 above) comprising a manifold material (Applicant’s specification at [0033] defines manifold as “any substance or structure providing a plurality of pathways adapted to collect or distribute fluid across a tissue site under pressure; and an example of a manifold is porous foam, Applicant’s specification , [0034]; layer 144 may include a plurality of layers in fluid communication, [0052]; also device operates under reduced pressure, [0057]; thus layer 144 is a manifold per Applicant’s definition); and a third layer 136, 140 (adhesive 136 and sealing member 140, [0042]) comprising a polymer drape  ([0048]) positioned adjacent to the second surface of the second layer (annotated Fig. 4A).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the dressing of the apparatus for treating a tissue site of Albert in view of Robinson a second layer comprising a manifold material having a first surface adjacent the first layer and a second surface; and a third layer comprising a polymer drape positioned adjacent to the second surface of the second layer, as taught by Locke, in order to provide an improved apparatus for treating a tissue site that allows for a fluid seal (Locke, [0048]) and that is resistant to blockage (Locke, [0050]).
Regarding claim 5, Albert in view of Robinson and in further view of Locke discloses the invention as described above and further discloses wherein the tissue interface material comprises a perforated silicone (base layer 132 may comprise a soft silicone, [0036]; base layer 132 may have a plurality of apertures 160, [0032], Fig 4A).
Regarding claim 6, Albert in view of Robinson and in further view of Locke discloses the invention as described above and further discloses wherein the tissue interface material comprises polyethylene (Albert, [0157]; first embodiment Figs. 15A-15D).
Albert in a second embodiment of Figs. 16A-16B teaches an analogous apparatus for teaching a tissue site 1601 (wound treatment system 1601) having an analogous tissue interface material 1607 ( (bottom layer 1607, [0162], [0163]) where the tissue interface material is a film (Albert Fig. 16A recites on figure that “laminar film construction allows device to be very thin and conformable).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tissue interface material comprising polyethylene of the apparatus for treating a tissue site of Albert in a first embodiment (Figs. 15A-15D) in view of Robinson comprises a film, as taught by Albert in a second embodiment of Figs. 16A-B, in order to provide an improved apparatus for treating a tissue site that allows the device to be very thin and conformable (Albert, Fig. 16A).
Regarding claim 7, Albert in view of Robinson and in further view of Locke discloses the invention as described above and further discloses wherein the tissue interface material comprises an adhesive (Albert, [0157]).
Regarding claim 10, Albertson in view of Robinson and in further view of Locke discloses the invention as described above and further discloses wherein the polymer drape comprises an adhesive- coated polyurethane (adhesive 136 coated on sealing member 140, Locke [0042]; sealing member is polyurethane [polyurethane drape, Locke [0048]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0330224) in view of Robinson (US 2016/0015571) and in further view of Coulthard (US 2011/0230849).
Regarding claim 16, Albert in view of Robinson discloses the invention as described above.
Albert in view of Robinson does not disclose wherein the bridge further comprise a super-absorbent layer positioned within the internal volume.
Coulthard teaches an analogous apparatus 100 (reduced-pressure treatment system 100, [0022]) for treating a tissue site ([0023]) having an analogous bridge 102 (delivery-and fluid-storage bridge 102, [0025]) having an analogous first sealing layer 148 (first encapsulating layer 148, [0037]) and a second sealing layer 150 (second encapsulating sealing layer 150, [0037]) extending along a length of the bridge (Fig. 2 and Fig. 3) and defining an internal volume (Fig. 4) wherein the bridge further comprise a super-absorbent layer 140 (absorbent layer 140, [0036]) positioned within the internal volume ([0033]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the bridge of the apparatus for treating a tissue site having an internal volume further comprises a super-absorbent layer positioned with the internal volume, as taught by Coulthard, in order to provide an improved apparatus for treating a tissue site that pulls exudates (Coulthard, [0033]).
Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0245950) in view of Albert (US 2014/0330224).
	Locke discloses a system 102 for treating a tissue site (Fig. 9, Fig. 1, [0025],[0075], [0084]), comprising: a dressing 124 (dressing 124, [0075]), comprising: a first layer 132 (base layer 132, [0073]; see annotated Fig. 1 below) 

    PNG
    media_image3.png
    688
    877
    media_image3.png
    Greyscale


comprising a tissue interface material (base layer covers the interface manifold 120, [0073]; base layer has a tackiness [material] that may hold the dressing initially in position, [0073]; thus base 132 comprises a tissue interface material), a second layer 176 (fluid management assembly 144 may include a first wicking layer 176, [0050], annotated Fig. 1) comprising a first portion of a manifold material (Applicant’s specification at [0033] defines manifold as “any substance or structure providing a plurality of pathways adapted to collect or distribute fluid across a tissue site under pressure; and an example of a manifold is a wicking material, Applicant’s specification , [0034], [0050], [0083]; layers 176 and 180 may wick or otherwise transfer fluid in a lateral direction along the surface of the first wicking layer 176 and the second wicking layer 180, [0050]; system 102 operates under reduced-pressure ([0027]); layers 176 and 180 may comprise a wicking material [0050]; thus the layers 176 and 180 are each a manifold per Applicant’s definition and example), a third layer 180 (fluid management assembly 144 may include a second wicking layer 180, [0050], annotated Fig. 1) comprising a second portion of a manifold material (Applicant’s specification at [0033] defines manifold as “any substance or structure providing a plurality of pathways adapted to collect or distribute fluid across a tissue site under pressure; and an example of a manifold is a wicking material, Applicant’s specification , [0034], [0050], [0083]; layers 176 and 180 may wick or otherwise transfer fluid in a lateral direction along the surface of the first wicking layer 176 and the second wicking layer 180, [0050]; system 102 operates under reduced-pressure ([0027]); layers 176 and 180 may comprise a wicking material [0050]; thus the layers 176 and 180 are each a manifold per Applicant’s definition and example), a fourth layer 190 (anti-microbial layer 190, [0056], annotated Fig. 1) positioned between the second layer 176 and the third layer 180 (see annotated Fig. 1 which shows layer 190 [binding layer] disposed atop second layer 176 and beneath third layer 180; thus positioned between the second layer and the third layer) and comprising a binding material ([0056]), and a fifth layer 140 (sealing member 140, [0048],annotated Fig. 1) coupled to an opposite surface of the third layer from the fourth layer (Fig. 4A) the fifth layer comprising a polymer drape ([0048]); a bridge 320 (low profile conduit 320, [0075], Figs. 9 and 10), comprising a first end 346 (transmitting end aperture 346, [0076]) adapted to be fluidly coupled to the dressing ([0076]) and a second end 342 (receiving end aperture 342, [0076]), the bridge further comprising: a sealing member 354 (sealing member 354, [0077]) extending along a length of the bridge ([0077], Fig. 11) and defining an internal volume ([0077]), and a component 350 (manifold material 350), [0077] disposed within the internal volume of the sealing member ([0077]); an interface 148 (interface 148, [0081]) adapted to be fluidly coupled to the second end of the bridge ([0081]); and a negative-pressure source 128 adapted to be fluidly connected to the bridge through the interface ([0081]).
	Locke does not explicitly disclose that the component disposed with the internal volume of the sealing member is a wicking component.
Albert teaches an analogous system for treating a tissue site 1601 (wound treatment system 1601, [0162]) having an analogous sealing member 1603, 1607 (top layer 1603, bottom layer 1607,  Fig. 16A; bottom layer 1607 bonded to the top layer, [0162]) having an internal volume ([0163], Fig. 16A) and a wicking component 1605 (wicking layer 1605, [0163]) disposed with the internal volume of the sealing member  ([0163]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the component disposed within the internal volume of the sealing member of the system for treating a tissue site of Locke, is a wicking component, as taught by Albert, in order to provide an improved system for treating a tissue site that is capable of wicking or transporting fluid from a wound site, especially while under suction (Albert, [0163]).
Regarding claim 21, Locke in view of Albert discloses the invention as described above and further discloses further comprising a fluid container 192 (liquid trap 192 may be a containment device, [0057]) fluidly coupled between the interface and the negative-pressure source (Fig. 1, [0057]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0245950) in view of Albert (US 2014/0330224) and in further view of Tumey (US 2017/0028111)
Regarding claim 19, Locke in view of Albert discloses the invention as described above and further discloses a tube 96 (conduit 196 may be for example a flexible polymer tube, [0068]) adapted to fluidly couple the negative-pressure source to the interface ([0068]) but does not disclose a tubeset adapted to fluidly couple the negative-pressure source to the interface.
Tumey teaches an analogous system 100 (negative pressure wound therapy system 100, [0074])for treating a tissue site ([0074]) comprising an analogous interface 135 (suction port 135 of wound dressing, [0084]) and an analogous negative-pressure source adapted to be fluidly connected through the interface ([0084]) and further comprising a tubeset 181 (tube set 181, [0084]-[0088])  adapted to fluidly couple the negative pressure source to the interface ([0084]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the system for treating a tissue site of Locke in view of Albert a tubeset to fluidly couple the negative pressure source to the interface, as taught by Tumey, in order to provide an improved system for treating a tissue site that provides separate channels for applying suction to the wound site and sensing therapeutic pressure at the wound site (Tumey, Abstract).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0245950) in view of Albert (US 2014/0330224), in view of Tumey (US 2017/0028111), in view of Santora (US 2010/0168688) and in further view of Feng (2019/0046233).
Regarding claim 20, Locke in view of Albert and in further view of Tumey discloses the invention as described above and further discloses wherein the tubeset comprises at least one tube 196 having an interior surface (inherent that tube 196 includes an interior surface).
Locke in view of Albert and in further view of Tumey does not disclose at least one tube having an interior surface coated with the binding material.
	Santora teaches an analogous system 211 for treating a dressing site (Fig. 1, [0097]) with an analogous tubeset 419 (delivery tube 419, which may be a multi-lumen tube, [0129]) having an interior surface (it is implicit that a tube has an interior surface) coated with a material (anti-fibrinogen [anti-protein] or other coatings without limitation may coat the lumens or the tubes, [0129]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tubeset comprising at least one tube of the system for treating a tissue site of Locke in view of Albert and in further view of Tumey, is coated with a material, as taught by Santora, in order to provide an improved system for treating a tissue site that prevents a buildup of fluids or blood within the tube (Santora, [0129]).
Locke in view of Albert, in view of Tumey  and in further view of Santora discloses the invention as described above. 
Locke in view of Albert, in view of Tumey and in further view of Santora does not discloses at least one tube having an interior surface coated with the binding material (anti-microbial as disclosed in Locke).
Feng teaches an analogous apparatus (Fig. 19) for use with tissue ([0250]) including an analogous tube 23 (blind tube 23, [0252])) having an interior surface (implicit that a tube has an interior surface) coated with the binding material ([0253]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tubeset of the system for treating a tissue site of Locke in view of Albert and in further view of Santora that comprises at least one tube having an interior surface coated, is coated with the binding material, as taught by Feng, in order to provide an improved system for treating a tissue site that prevents bacterial growth (Feng, [0253]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 2015/0245950) in view of Albert (US 2014/0330224) and in further view of Robinson (US 2016/0015571).
Regarding claim 22, Locke discloses a device 102 for treating a tissue site (Fig. 9, Fig. 1, [0025],[0075], [0084]), comprising: a dressing 124 (dressing 124, [0075]), comprising: a first layer 132 (base layer 132, [0073]) comprising a tissue interface material (base layer covers the interface manifold 120, [0073]; base layer has a tackiness [material] that may hold the dressing initially in position, [0073]; thus base 132 comprises a tissue interface material), a second layer 176 comprising a wicking material (fluid management assembly 144 may include a first wicking layer 176, [0050]), and a third layer 140 (sealing member 140, [0048]) positioned adjacent the second layer (Fig. 1) and comprising a cover (the sealing layer 140 may cover the tissue site 104, [0047], Fig. 1) and a bridge 320 (low profile conduit 320, [0075], Figs. 9 and 10), comprising a first end 346 (transmitting end aperture 346, [0076]) adapted to be fluidly coupled to the dressing ([0076]) and a second end 342 (receiving end aperture 342, [0076]), the bridge further comprising: a sealing member 354 (sealing member 354, [0077]) extending along a length of the bridge and defining an internal volume ([0077], Fig. 11), and a component 350 (manifold material 350, [0077]) positioned within the internal volume ([0077]).
Locke does not disclose a wicking layer positioned within the internal volume, and a first binding material positioned within the internal volume.
Albert teaches an analogous system for treating a tissue site 1601 (wound treatment system 1601, [0162]) having an analogous sealing member 1603, 1607 (elongated portion of 1603 seen in Fig. 16A; top layer 1603 is liquid impermeable and bottom layer 1607 bonded to the top layer, [0162]) having an internal volume and a wicking component 1605 (wicking layer 1605) positioned with the internal volume of the sealing member  ([0162]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the component positioned within the internal volume of the sealing member of the system for treating a tissue site of Locke, is a wicking component, as taught by Albert, in order to provide an improved system for treating a tissue site that is capable of wicking or transporting fluid from a wound site, especially while under suction (Albert, [0163]).
	Locke in view of Albert discloses the invention as described above.
	Locke in view of Albert does not disclose a first binding material positioned within the internal volume.
	Robinson teaches an analogous device 100 (reduced pressure system 100, Fig. 1) for treating a tissue site ([0023] comprising an analogous sealing member 132 (sealing member 132, [[0045]) for fluidic coupling ([0045]) defining an internal volume 133 (sealed space 133, [0045]), and a binding material (hydrophobic materials, [0026]) positioned within the internal volume (other layers including hydrophobic materials are positioned on porous member 118 which is part of manifold 116 in sealed space 133, [0026]; [0038]; thus hydrophobic materials are positioned within the internal volume).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a first binding material positioned within the internal volume of the bridge of the device for treating a tissue site of Locke in view of Albert, as taught by Robinson, in order to provide an improved apparatus for treating tissue site that is suited to a particular biological application (Robinson, [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786    

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786